Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding Claim 10 the claimed “descriptor” data structure is nonstatutory subject matter. Since a data structure is not a tangible, physical article or object to constitute a manufacture, and it's not a machine, process or composition of matter; Claim 10 does not fall within a statutory category of invention.

Claim 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a machine readable storage medium (also called computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2.  
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. ( US Patent Application Publication 2020/0177683).
Regarding claims 1 and 11-12 Zhao et al. discloses an apparatus /method to vary resources associated with a virtual network function according to at least one performance metric associated with a characteristic of the virtual network function;  the apparatus circuitry to( see fig. 2E, see [0004]  a method for optimizing an adaptive homing tool as a virtual network function in a distributed group communication system,)
a. instantiate the virtual network function( see [0005] instantiating an adaptive homing tool as a virtual network function,) , 

 c. adapt allocated resources supporting the virtual network function according to said monitoring( see [0005] wherein the common service tool assigns the group application control server based on at least one of the priority data, group member location data, least network resources used, best path performance, shortest path performance, and quality of service.) . 
Machine-readable storage storing machine-executable instructions arranged, when executed or implemented, to implement a method of claim 1.( see [0048] Communication connection 308 may comprise communication media.  Communication media typically embody computer-readable instructions, data structures, program modules or other data)
Regarding Claims 2 and 13 Zhao et al.  discloses everything as applied above (see claims 1 and 12). 
in which said adapting comprises determining from a change control parameter the extent to which a respective changeable characteristic of the virtual network function can be changed.( see [0037]  Connections for group calls among devices are indicated at L2,L3 show the bearer connections needed if the group server is changed to vAS (routing to vAS))
Claims 3 and 14 Zhao et al.  discloses everything as applied above (see claims 1 and 13). 
determining from a quality of service parameter a respective quality of service associated with a respective characteristic of the virtual network function.( see  [0045] For example, adaptive homing may consider routing factors including but not limited to: user/group priority, Quality of Service requirement, available application servers in network, location of the user and AS servers, signaling and media routing efficiency, service performance requirements, network and transport equipment status and load situation and the like.)
 Regarding Claims 4 and 15 Zhao et al.  discloses everything as applied above (see claims 1 and 13). 
in which said adapting comprises determining from boundary parameter the extent to which a resource associated with a respective boundary characteristic of the virtual network function can be varied( see[0045] adaptive homing 260 also incorporates the real time user status and location information from central database 220 to dynamically assign a home application server at 262.  The assignment of a home application server may include a determination of relative latency for each possible server location at 264.  In the examples, =the server location offering the lowest latency may be assigned as a home server based on movement of one or more users within a group to another server location at 265. ) . 
 Regarding Claims 5 and 16 Zhao et al. discloses everything as applied above (see claims 1 and 13). 

 Regarding Claims 6 and 17 Zhao et al.  discloses everything as applied above (see claims 1 and 13). 
in which the at least one performance metric associated with the characteristic of the virtual network function comprises at least one of a quality of service metric or a class of service metric( see [0045] For example, adaptive homing may consider routing factors including but not limited to: user/group priority, Quality of Service requirement). 
 Regarding Claims 7 and 18 Zhao et al.  discloses everything as applied above (see claims 6 and 17). 
 in which the class of service metric is selected from a plurality of class of service metrics( see [0063] QoS class identifier and bit rates that decide how a certain data flow will be treated in the PCEF and ensures that this is in accordance with the user's subscription profile). 
 Regarding Claims 8 and 19 Zhao et al.  discloses everything as applied above (see claims 1 and 13). 

 Regarding Claims 9 and 20 Zhao et al. discloses everything as applied above (see claims 1 and 13). 
varying, in response to the change control parameter, one or more than one of the following respective changeable characteristics of the virtual network function to influence the performance of the virtual network function relative to the metric 
 
Regarding claim 10 Zhao et al. discloses a descriptor for defining at least one virtual network function, the descriptor comprising data associated with at least one performance metric of the at least one virtual network function( see [0026] A virtual network function(s) (VNF) 102 may be able to support a limited number of sessions.  Each VNF 102 may have a VNF type that indicates its functionality or role.  For example, 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        July 26, 2021

/KEVIN C. HARPER/Primary Examiner, Art Unit 2462